Reid, J.
Plaintiff filed Ms bill of complaint to enjoin the charter commission for the city of Melvin-dale, a Michigan municipal corporation, from proceeding with the publication of a proposed revised charter for the city in “The Suburban Weekly,” as being a publication not qualified under the statute  of the State to publish legal notice to the voters of the city for their acceptance or rejection of the proposed revised charter.
On motion to dismiss the bill of complaint the lower court dismissed the bill of complaint with prejudice and dissolved the temporary injunction restraining the publication.
Pending the appeal the publication occurred and election has been held on the question of the adoption of the proposed revised charter.
The questions involved herein are moot. Without determining the questions involved and without prejudice to plaintiff’s taking any proceeding contesting the validity of the election, the proceedings are dismissed, without costs.
Boyles, C. J., and North, Dethmbrs, Butzel, Carr, Bushnell, and Sharpe, JJ., concurred.